DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/27/2022 have been fully considered. 
	Applicant’s Terminal Disclaimer filed on 05/27/2022 was disapproved because:
	The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TD. (No new fee required).
	The double patenting rejection is maintained.
	Applicant’s argument with respect to the 102 rejection is found persuasive. The rejections of claims 1, 6  and 8 are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 6, 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 3, 4, 6, 1of U.S. Patent No. 10,982,677 in view of Bruestle et al. (US 2017/0306829). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

Patent claim 1
Application claim 1
A turbocharger, comprising: a housing including a backing plate; a shaft rotatable with respect to the housing and defining a centerline; a turbine wheel mounted to the shaft and disposed within the housing; a compressor wheel threadably mounted to the shaft and disposed within the housing adjacent to the backing plate; and a temporary fixation mechanism including at least one through bore extending through the compressor wheel at a location that is offset from the centerline of the shaft and at least one hole in the backing plate that aligns with the through bore in the compressor wheel when the compressor wheel is rotated to a predefined angular position so as to allow the insertion of a fixation member into both the hole in the backing plate and the through bore in the compressor wheel to temporarily lock rotation of the compressor wheel relative to the backing plate of the housing.
A forced induction device for an internal combustion engine, comprising:  a compressor wheel having an internally threaded bore;
a shaft extending co-axially about a centerline the shaft having a threaded end that threads into the internally threaded bore of the compressor wheel to threadably mounted the compressor wheel to the shaft; at least one through bore extending through the compressor wheel at a location that is offset from the centerline of the shaft; and a tool including at least one post that is configured to be received in the through bore in the compressor wheel so as to temporarily lock the tool in rotation with the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel.


	Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
	With respect to the additional features in application claim 1, patent claim 1 fails to recite a tool including at least one post that is configured to be inserted in the through bore.
However, Bruestle et al. teaches a device comprising a shaft (54) extending co-axially about a centerline (Fig. 3); a compressor wheel (50) threadedly mounted to the shaft (Fig. 1), at least one bore extending through the compressor wheel (Fig. 4, para. 0026) and a tool (57, 58) including at least one post that is configured to be received in the through bore in the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel (Figs. 3-4)
It would have been obvious to one obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify patent claim 1 by inserting a tool including a post as taught by Bruestle et al. in order to lock the compressor wheel.
For dependent claims 2, 3, 4, 5, 6, 7, 8, 9 the limitations are contained in patent claims  2, 3, 3, 6, 4, 5, 6, 1 respectively.
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10  of U.S. Patent No. 10,982,677 in view of Bruestle et al. (US 2017/0306829).
 Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 10:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  


Patent claim 1
Application claim 10
A turbocharger, comprising: a housing including a backing plate; a shaft rotatable with respect to the housing and defining a centerline; a turbine wheel mounted to the shaft and disposed within the housing; a compressor wheel threadably mounted to the shaft and disposed within the housing adjacent to the backing plate; and a temporary fixation mechanism including at least one through bore extending through the compressor wheel at a location that is offset from the centerline of the shaft and at least one hole in the backing plate that aligns with the through bore in the compressor wheel when the compressor wheel is rotated to a predefined angular position so as to allow the insertion of a fixation member into both the hole in the backing plate and the through bore in the compressor wheel to temporarily lock rotation of the compressor wheel relative to the backing plate of the housing.
A forced induction device for an internal combustion engine, comprising: a shaft extending co-axially about a centerline; a compressor wheel threadably mounted to the shaft; 
a turbine wheel mounted to the shaft;
a housing that includes a turbine section for the turbine housing the turbine wheel and a compressor section for housing the compressor wheel, wherein the shaft is rotatably supported by the turbine housing;
at least one through bore extending through the compressor wheel at a location that is offset from the centerline of the shaft; and a tool including at least one post that is configured to be received in the through bore in the compressor wheel so as to temporarily lock the tool in rotation with the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel.


Thus, it is apparent, for the broadening aspect, that patent claim
Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 10. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 10 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 10 is obvious over patent claim 1 with respect to the broadening aspect.
	With respect to the additional features in application claim 10, patent claim 1 fails to recite a tool including at least one post that is configured to be inserted in the through bore.
However, Bruestle et al. teaches a device comprising a shaft (54) extending co-axially about a centerline (Fig. 3); a compressor wheel (50) threadedly mounted to the shaft (Fig. 1), at least one bore extending through the compressor wheel (Fig. 4, para. 0026) and a tool (57, 58) including at least one post that is configured to be received in the through bore in the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel (Figs. 3-4)
It would have been obvious to one obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify patent claim 10 by inserting a tool including a post as taught by Bruestle et al. in order to lock the compressor wheel.
For dependent claim 11, the limitation is contained in patent claim 10.

Allowable Subject Matter
Claims 1-11 would be allowed if applicant addresses the double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745